Major Tho: Clarke plaint. agt Jn° Alden Defendt in an action of the case for witholding Six thousand foote of Merchantable boards which hee had order to deliver unto Major Genll Leverett now Governor in the yeare .1664. [358] for which sd Alden received his Freight Four pounds ten Shillings but hath not delivered the boards according to order; by which meanes J am kep’t out of my boardes & mony which J paide him for the Freight to my damage about twenty Five pounds and other due damages according to attachmt dat. 19° llmo 1675. . . . The Jury . . . founde for the plaint, that the sd Defendt John Alden do pay & deliver or cause to bee paide & delivered unto *661Major Tho: Clarke or his order Six thousand foote of good Merchantable board in Boston or Eighteen pounds in mony & costs of Court.
[ Cf. Clarke v. Alden, above, pp. 213-14; the review in the April session of this year, below, p. 685; and p. 706.]